Exhibit 10(b)(2) UNIT POWER AGREEMENT by and between AEP GENERATING COMPANY and COLUMBUS SOUTHERN POWER COMPANY dated as of March 15, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Defined Terms 1 Section 1.2 Interpretation 8 Section 1.3 Technical Meanings 9 ARTICLE II TERM 9 Section 2.1 Term 9 Section 2.2 Delivery Period 9 Section 2.3 Extension Period 9 ARTICLE III PURCHASE AND SALE OBLIGATION 9 Section 3.1 Seller’s and Buyer’s Obligations 9 Section 3.2 Unit Contingent 9 Section 3.3 Delivery Point 9 Section 3.4 Scheduling and Dispatch 9 Section 3.5 Force Majeure 10 ARTICLE IV FACILITY OPERATIONS 10 Section 4.1 Operation and Maintenance 10 Section 4.2 Capital Improvements 10 Section 4.3 Planned Outage Schedule 10 Section 4.4 Auxiliary Power 10 ARTICLE V PRICING 11 Section 5.1 Monthly Payments 11 Section 5.2 Fuel Payment 11 Section 5.3 O&M Payment 11 Section 5.4 Depreciation Payment 11 Section 5.5 Capacity Payment 11 Section 5.5 Tax Reimbursement Payment 12 ARTICLE VI BILLING AND PAYMENT 12 Section 6.1 Billing and Payment 12 Section 6.2 Books and Records; Audit 12 Section 6.3 Netting of Payments 13 ARTICLE VII LIMITATIONS 13 Section 7.1 Limitation of Remedies, Liability and Damages 13 ARTICLE VIII TAXES 13 Section 8.1 Cooperation 13 Section 8.2 Taxes 13 Section 8.3 Change-in-Law Taxes 14 Section 8.4 Exemptions 14 Section 8.5 Property Taxes 14 ARTICLE IX COMPLIANCE WITH LAWS 14 Section 9.1 Seller’s Compliance 14 Section 9.2 Buyer’s Compliance 14 ARTICLE X CONDITIONS 15 Section 10.1 Conditions 15 Section 10.2 Obligations of Buyer and Seller 15 Section 10.3 Failure of Conditions Generally 15 ARTICLE XI REPRESENTATIONS AND WARRANTIES 15 Section 11.1 Representations and Warranties of Both Parties 15 ARTICLE XII MISCELLANEOUS 16 Section 12.1 Title and Risk of Loss 16 Section 12.2 Indemnity 16 Section 12.3 Amendments and Waivers 16 Section 12.4 Notices 16 Section 12.5 Successors and Assigns; Assignment 17 Section 12.6 Integration 17 Section 12.7 Acknowledgments 17 Section 12.8 Waiver 17 Section 12.9 Counterparts 17 Section 12.10 Headings 17 Section 12.11 Confidentiality 17 Section 12.12 Governing Law 18 Section 12.13 Severability 18 Section 12.14 Mobil/Sierra Doctrine 18 SCHEDULE5.5-ESTIMATE OF INITIAL CAPACITY PAYMENT SCHEDULE 12.4- NOTICE INFORMATION b POWER PURCHASE AND SALE AGREEMENT THIS UNIT POWER AGREEMENT (this “Agreement”), dated as of March 15, 2007, is by and between AEP Generating Company, an Ohio corporation (“Seller”), and COLUMBUS SOUTHERN POWER COMPANY an Ohio corporation (“Buyer”).Buyer and Seller are sometimes referred to herein individually as a “Party” and collectively as the “Parties.” RECITALS A.Seller, a subsidiary of American Electric Power Company, Inc., has agreed to purchase the Lawrenceburg Generating Station from an affiliate of Public Service Enterprise Group for approximately $325 million, subject to the satisfaction of certain conditions precedent, including the receipt of required regulatory approvals from the Federal Energy Regulatory Commission (FERC) and Indiana Utility Regulatory Commission. B.The Lawrenceburg Generating Station, located in Lawrenceburg, Ind., is a combined-cycle, natural-gas power plant with a generating capacity of 1,096 megawatts thatbegan commercial operation in June 2004. C.The Parties desire to enter into a transaction in which Seller sells and Buyer purchases all of the capacity, and associated unit contingent energy and ancillary services, as delivered or made available from the Lawrenceburg
